


THIRD AMENDMENT TO
EXPENSE SUPPORT AND CONDITIONAL REIMBURSEMENT AGREEMENT


This Third Amendment to Expense Support and Conditional Reimbursement Agreement
(the “Third Amendment”) is made as of September 30, 2014 by and between HMS
Income Fund, Inc. (the “Company”) and HMS Adviser LP (the “Adviser”).


WHEREAS, the Company and the Adviser entered into that certain Expense Support
and Conditional Reimbursement Agreement dated as of December 30, 2013 (as
amended from time to time, the “Expense Support Agreement”), and that certain
Amendment to Expense Support and Conditional Reimbursement Agreement dated as of
March 31, 2014, and that certain Second Amendment to the Expense Support and
Conditional Reimbursement Agreement dated as of June 30, 2014, pursuant to
which, among other things, the Adviser, at its sole discretion and in
consultation with the Company, agreed to pay to the Company up to 100% of the
Company Operating Expenses (as defined in the Expense Support Agreement) in
order for the Company to achieve a reasonable level of expenses in relation to
its investment income until September 30, 2014 (the “Payment Period”);
    
WHEREAS, the Company and the Adviser have determined that it is appropriate and
in the best interests of the Company to further amend the Expense Support
Agreement as set forth below;


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto agree as
follows:


1.     The Expense Support Agreement is hereby amended to change all references
to September 30, 2014 in Section 1 hereof to December 31, 2014. Section 1, as so
amended, now reads in its entirety as follows:


1.
EXPENSE SUPPORT PAYMENTS



Until December 31, 2014, or a prior date mutually agreed to by both parties, the
Adviser, at its sole discretion and in consultation with the Company, hereby
agrees to pay to the Company, up to 100% of the Company Operating Expenses in
order for the Company to achieve a reasonable level of expenses in relation to
its investment income (the “Operating Expense Objective”). Any payment made by
the Adviser pursuant to the preceding sentence shall be referred to herein as an
“Expense Support Payment.” Upon determination by the Adviser to make any Expense
Support Payment, the Adviser shall promptly notify the Company of such Expense
Support Payment. The Adviser’s obligation to make Expense Support Payments
during the Expense Support Payment period shall automatically become a liability
of the Adviser and the right to such Expense Support Payment shall be an asset
of the Company upon receipt of notification of the payment from the Adviser. Any
Expense Support Payment shall be paid by the Adviser in any combination of cash
or other immediately available funds, and/or offset against amounts otherwise
due from the Company to the Adviser.






--------------------------------------------------------------------------------






For purposes of this Agreement, “Company Operating Expenses” means third party
operating costs and expenses incurred by the Company between October 1, 2014 and
December 31, 2014, as determined under generally accepted accounting principles
for investment management companies.




2.    Section 2.1 of the Expense Support Agreement is hereby amended and
restated in its entirety as follows:


2.1 CONDITIONAL REIMBURSEMENT. Subject to the approval of the Company’s board of
directors (the “Board”), the Company hereby agrees to reimburse the Adviser
(each, a “Reimbursement Payment”) in an amount, in the aggregate, equal to the
unreimbursed Expense Support Payments, or such lesser amount as determined
appropriate by the Board, for any calendar quarter in which the Board determines
that the Company has achieved the Operating Expense Objective described in
Section 1 during such calendar quarter. Upon determination by the Board to make
any Reimbursement Payment, the Company’s obligation to make such Reimbursement
Payment shall automatically become a liability of the Company and the right to
such Reimbursement Payment shall be an asset of the Adviser upon receipt of
notification of the determination of a Reimbursement Payment from the Company.
Any Reimbursement Payment shall be paid by the Company to the Adviser within
ninety (90) days following notification of the determination of a Reimbursement
Payment.




3.    Section 2.2 of the Expense Support Agreement is hereby deleted in its
entirety.


4.     Section 2.3 of the Expense Support Agreement is hereby re-numbered as
Section 2.2 and amended to eliminate references to Mandatory Reimbursement
Payments. Accordingly, Section 2.3 is restated in its entirety as follows:


2.2 PRIORITY AND TIMING OF PAYMENTS. Any Reimbursement Payment under this
Agreement shall be made only after all outstanding Expense Support Payments from
the Adviser to the Company under the Expense Support and Conditional
Reimbursement Agreement by and between the Company and Adviser dated November
11, 2013 (the “2013 Expense Support Agreement”) have been reimbursed by the
Company.


The repayment of all Expense Support Payments is to be made within a period not
to exceed three (3) years from the date each respective Expense Support Payment
is determined. Expense Support Payments which remain unreimbursed three (3)
years after payment will be considered permanently waived and no longer eligible
for reimbursement by the Company under this Agreement.








--------------------------------------------------------------------------------




The parties hereto agree that, to the extent that reimbursement of Expense
Support Payments are payable in accordance with Section 2.1, such Reimbursement
Payments shall have priority over, and shall be made before, any reimbursements
of waived base management fees and/or incentive fees under the Advisory
Agreements, as waived pursuant to the Conditional Fee Waiver Agreement.
Notwithstanding the foregoing, payment of current base management fees and/or
incentive fees under the Advisory Agreements, to the extent that they have not
been waived by the Adviser and/or the Sub-Adviser, shall have priority over, and
shall be made before, any Reimbursement Payment hereunder.


5.     This Third Amendment constitutes an amendment to the Expense Support
Agreement. The terms and provisions of the Expense Support Agreement and all
other documents and instruments relating and pertaining to the Expense Support
Agreement shall continue in full force and effect, as amended hereby. In the
event of any conflict between the provisions of the Expense Support Agreement
and the provisions of this Third Amendment, the provisions of this Third
Amendment shall control.


6.    This Third Amendment (a) shall be binding upon the Company and the Adviser
(the “Parties”) and their respective successors and assigns; (b) may be modified
or amended only by a writing signed by each of the Parties; (c) may be executed
in several counterparts, and each counterpart, when so executed and delivered,
shall constitute an original agreement, and all such separate counterparts shall
constitute but one and the same agreement; and (d) together with the Expense
Support Agreement, embodies the entire agreement and understanding between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements, consents and understandings relating to such subject matter.




[Signature Page Follows]














--------------------------------------------------------------------------------






[Signature Page to Third Amendment to Expense Support and Conditional
Reimbursement Agreement]


IN WITNESS WHEREOF, the Parties have caused this Third Amendment to be signed by
their respective officers thereunto duly authorized, as of the day and year
first above written.




HMS INCOME FUND, INC.
            
By: /s/ Ryan T. Sims
Name: Ryan T. Sims
Title: Chief Financial Officer and Secretary


HMS ADVISER LP


By: HMS ADVISER GP, its general partner
            
By: /s/ Ryan T. Sims
Name: Ryan T. Sims
Title: Chief Financial Officer and Secretary
ACKNOWLEDGEMENT:


The undersigned, MSC Adviser I, LLC, executes this Third Amendment solely for
the purpose of evidencing their acknowledgement of its execution.


MSC ADVISER I, LLC
            
By: /s/ Jason B. Beauvais
Name: Jason B. Beauvais
Title: Senior Vice President










